DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6 and 8-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi et al. (US 2016/0209874, “Choi”) in view of Lettow et al. (US 2011/0088931, “Lettow”).
Regarding claims 1 and 25, Choi teaches a flexible or bendable display device (Fig. 3, [0019]) comprising an adhesive film on a surface of a flexible module (e.g., Fig. 3, adhesive films 310, 320, [0061]) and having support surfaces under the adhesive film or films (Fig. 3, layers 110, 120, [0057]; see also discussion of outer support films in the multilayer film of Lettow, below). Choi describes, at a bending site, the inclusion of semi-fixed adhesive materials that permit bending and flexibility at the bending site ([0060], [0061], including have a stress relief portion, [0019], [0032], [0033]). 	Choi fails to specifically teach that the stress relief portion includes a metal component and the thickness of the layers. In the same field of endeavor of films for use in display devices and exhibiting good flexibility and adhesion ([0096], [0098], [0019]), Lettow teaches multilayer compositions for use in or on flexible display devices (e.g., [0030] – [0034]) and teaches that the multilayer film may include layers having metal and polymeric materials ([0083]). Lettow teaches that the films may have a thickness reading on from 100 to 1000 nm and that the thicknesses may be adjusted by the person of 
Regarding claim 2, Choi additionally teaches that the support plates may comprise first and second plates facing the flexible module and spaced apart from each other (see, e.g., Fig. 1, elements 110, 120, and flexible module 212, [0058], [0059]).
Regarding claim 3, Choi additionally teaches that the elements corresponding to the claimed anti-adhesive patterns (i.e., the semi-fixed regions) overlap the support plates (see Figs. 7 and 8, [0101]).
Regarding claim 4, Choi additionally teaches that the first and second semi-fixed regions may comprise the same material (see generally [0094] – [0100], describing the corresponding parts as being made of the same materials; [0067]).
Regarding claim 5, Choi additionally teaches that the adhesion force should be greater between the semi-fixed material and the adhesive than the between the semi-fixed component and the 
Regarding claim 6, modified Choi additionally teaches that the layers corresponding to an anti-adhesive portion may have a thickness reading on the range of from 200 to 400 nm (see Lettow, [0033], [0034]).
Regarding claims 8 and 15, modified Choi (Lettow) additionally teaches that the films making up the semi-fixed region may include multiple layers, including layers corresponding to an upper and lower pattern layer and including organic materials and/or metal oxides (Lettow, [0017], and see Fig. 4, wherein layers 48 and 44 and may include graphite oxide, among other metallic oxide materials, see [0039], [0083], [0084]; and that the compositions of the individual layers may be tuned to the needs of the device, including, e.g., polymeric materials [0027], and see [0083]). 
Regarding claim 9, Choi additionally teaches that the adhesion force should be greater between the semi-fixed material and the adhesive than the between the semi-fixed component and the underlying substrate or plate (see Fig. 4, showing the semi-fixed component may be detached from the substrate with external force ([0069] – [0071]). Therefore, it would have been obvious to have made the lowermost layer have an adhesive force less than the remaining layers in order to facilitate bending without harming the display or layers underneath ([0023], [0032], [0088]).
Regarding claim 10, Choi additionally teaches that the first and second semi-fixed regions may comprise the same material (see generally [0094] – [0100], describing the corresponding parts as being made of the same materials; [0067]) and therefore it would have been obvious to have made the symmetrical semi-fixed regions of the device out of the same materials.
Regarding claim 11, modified Choi additionally teaches that the layers corresponding to an anti-adhesive portion, including the layers corresponding to the first and second upper and lower film pattern layers, may have a thickness reading on the range of from 10 to 100 nm (see Lettow, [0033], 
Regarding claims 12 and 13, modified Choi (Lettow) additionally teaches that the films making up the semi-fixed region may include layers having non-metallic oxides and that the outer layers may function to tie-in the layers, or adhere the laminate to adjacent substrate layers ([0017], [0058], [0086] wherein outer layers of the sheet may include non-metallic oxides, [0018] teaching that layers adjacent to other layers may function as “tie-in” sheets and that the compositions of the individual layers may be tuned to the needs of the device, including, e.g., non-metallic oxide materials, [0084], [0089]).
Regarding claim 14, Choi additionally teaches that the first and second semi-fixed regions may comprise the same material (see generally [0094] – [0100], describing the corresponding parts as being made of the same materials; [0067]) and therefore it would have been obvious to have made the symmetrical semi-fixed regions of the device out of the same materials. 
Regarding claim 16, Choi additionally teaches that the adhesion force between the semi-fixed material and the adhesive may be the same as or less than the adhesion force between the adhesive and the underlying substrate or plate (Figs. 8, 9, and 10, [0100], showing the semi-fixed component that does not become detached from the adhesive or underlying substrate with external force. Choi also teaches a range of adhesive strengths for each of the adhesive components and thus the adhesive strength applying the semi-fixed component to the underlying substrate may be greater than that between the semi-fixed portion and the adhesive ([0098]; also see Lettow, [0018] teaching that tie-in layers may facilitate greater bonding to the substrate layers). Therefore, it would have been obvious to have made the lowermost layer have an adhesive force less than the remaining layers in order to facilitate bending without harming the display or layers underneath while limiting detachment of the layers from one another during bending ([0023], [0032], [0088], [0100]).
Regarding claim 17, modified Choi additionally teaches that the layers may include, for example, silicon containing materials as well as olefins or fluorine containing materials ([0073], [0058]).
Regarding claim 18, modified Choi additionally teaches that the layers corresponding to an anti-adhesive portion, including the layers corresponding to the first and second upper and lower film pattern layers, may have a thickness reading on the range of from 10 to 100 nm (see Lettow, [0033], [0034]). It would have been obvious to the ordinarily skilled artisan to have adjusted the thickness of the individual layers in order to successfully build up a three dimensional structure of the semi-fixed layer (see [0033], [0034]).
Regarding claim 19 and 20, modified Choi (Lettow) additionally teaches that the films making up the semi-fixed region may include layers having non-metallic oxides and that the outer layers may function to tie-in the layers, or adhere the laminate to adjacent substrate layers ([0017], [0058], [0086] wherein outer layers of the sheet may include non-metallic oxides, [0018] teaching that layers adjacent to other layers may function as “tie-in” sheets and that the compositions of the individual layers may be tuned to the needs of the device, including, e.g., non-metallic oxide materials, [0084], [0089]).
Regarding claim 21, Choi additionally teaches that the first and second semi-fixed regions may comprise the same material (see generally [0094] – [0100], describing the corresponding parts as being made of the same materials; [0067]) and therefore it would have been obvious to have made the symmetrical semi-fixed regions of the device out of the same materials.
Regarding claim 22, Choi additionally teaches that the adhesive film may be in direct contact with the support or substrate film in a region no overlapping the semi-fixed regions (see e.g., Figs. 3 and 4, adhesive regions 310 and 320 in contact with substrates 110 and 120, [0057], [0064]).
Regarding claim 23, Choi additionally teaches that the module has first and second non-folding regions and folding region between them wherein the substrates overlap the non-folding regions but not the center folding region (see Figs. 1 and 3).
Regarding claim 24, Choi additionally teaches that the first and second semi-fixed portions overlap the first and second non-folding regions (see Fig. 3, where semi-fixed regions overlap underlying substrates). 
Regarding claim 26, Choi additionally teaches that the support plates may comprise first and second plates facing the flexible module and spaced apart from each other (see, e.g., Fig. 1, elements 110, 120, and flexible module 212, [0058], [0059]).
Regarding claim 27, Choi additionally teaches that the elements corresponding to the claimed anti-adhesive patterns (i.e., the semi-fixed regions) overlap the support plates (see Figs. 7 and 8, [0101]).
Regarding claim 28, Choi additionally teaches that the first and second semi-fixed regions may comprise the same material (see generally [0094] – [0100], describing the corresponding parts as being made of the same materials; [0067]) and therefore it would have been obvious to have made the symmetrical semi-fixed regions of the device out of the same materials.
Regarding claim 29, modified Choi (Lettow) additionally teaches that the film corresponding to the anti-adhesive film may comprise a polyurethane material (Lettow, e.g., [0058]).
Regarding claim 30, Choi additionally teaches that the adhesion force should be greater between the semi-fixed material and the adhesive than the between the semi-fixed component and the underlying substrate or plate (see Fig. 4, showing the semi-fixed component may be detached from the substrate with external force ([0069] – [0071]). Therefore, it would have been obvious to have made the lowermost layer have an adhesive force less than the remaining layers in order to facilitate bending without harming the display or layers underneath ([0023], [0032], [0088]).
Regarding claim 31, modified Choi (Lettow) additionally teaches that the films making up the semi-fixed region may include multiple layers, including layers corresponding to an upper and lower pattern layer and including organic materials and/or metal oxides (Lettow, [0017], and see Fig. 4, wherein layers 48 and 44 and may include graphite oxide, among other metallic oxide materials, see 
Regarding claim 32, Choi additionally teaches that the adhesion force between the semi-fixed material and the adhesive may be the same as or less than the adhesion force between the adhesive and the underlying substrate or plate (Figs. 8, 9, and 10, [0100], showing the semi-fixed component that does not become detached from the adhesive or underlying substrate with external force. Choi also teaches a range of adhesive strengths for each of the adhesive components and thus the adhesive strength applying the semi-fixed component to the underlying substrate may be greater than that between the semi-fixed portion and the adhesive ([0098]; also see Lettow, [0018] teaching that tie-in layers may facilitate greater bonding to the substrate layers). Therefore, it would have been obvious to have made the lowermost layer have an adhesive force less than the remaining layers in order to facilitate bending without harming the display or layers underneath while limiting detachment of the layers from one another during bending ([0023], [0032], [0088], [0100]).
Regarding claim 33, modified Choi additionally teaches that the layers may include, for example, silicon containing materials as well as olefins or fluorine containing materials ([0073], [0058]).

Claims 7 and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Lettow as applied to claims 3 and 31, above, and further in view of Seo et al. (US 2016/00338219, “Seo”).
 Regarding claim 7, modified Choi fails to specifically teach the inclusion of connecting materials between the semi-fixed components (i.e., providing the adhesive so as to be in contact with both side surfaces of the semi-fixed components). In the same field of endeavor of foldable or bendable display devices ([0038]), Seo teaches to include an adhesive component bridging a gap over a bending area and between adhesive components in non-bending areas (Seo, see Fig. 2, layer 131, [0046] – [0050]) and 
Regarding claim 34, modified Choi fails to specifically teach the inclusion of connecting materials between the semi-fixed components (i.e., bridging the gap in the bending area of the device). In the same field of endeavor of foldable or bendable display devices ([0038]), Seo teaches to include an adhesive component bridging a gap over a bending area and between adhesive components in non-bending areas (Seo, see Fig. 2, layer 131, [0046] – [0050]) and teaches that this adhesive region may be applied so as to facilitate bending and prevent delamination of the laminated elements ([0046] - [0050]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have included such a bridging adhesive component across the bending area of the display device of Choi in order to facilitate bending and prevent delamination of the laminated elements (Seo, [0046] - [0050]).
Regarding claim 35, modified Choi additionally teaches that the connection pattern between the semi-fixed components may bridge the area between the first and second substrates (Seo, Figs. 2 and 3, area 131). 
Regarding claim 36, Choi additionally teaches that the first and second semi-fixed regions may comprise the same material (see generally [0094] – [0100], describing the corresponding parts as being made of the same materials; [0067]) and therefore it would have been obvious to have made the symmetrical semi-fixed regions of the device out of the same materials.
Regarding claim 37, while modified Choi fails to specifically teach the inclusion of additional connecting members, it would have been obvious to have applied an adhesive member for each of the multiple films making up the semi-fixed stack (that is, to be coated or applied collinearly with each of 
Regarding claim 38, modified Choi additionally teaches that the connection pattern between the semi-fixed components may bridge the area between the first and second substrates (Seo, Figs. 2 and 3, area 131).

Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. 
Applicant argues that modified Choi fails to teach the claimed support plates including a metal material. The Examiner respectfully disagrees. As described in the body of the rejection above, while Choi fails to teach that the substrates include a metal material, Lettow additionally teaches that the inclusion of substrate layers that may be metal (e.g., [0024]; and see [0031], wherein the layers may have a metal coating); such substrate layers may correspond to the presently claimed support plates including a metal material. Lettow additionally teaches that the exterior layers 50 and 42 may have a similar composition and that each of these layers may include metal components (e.g., [0083], [0084], [0017], and therefore, these layers may also be considered to read on the claimed “support plates including a metal material”).
Therefore, claims 1-38 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782